Citation Nr: 1752225	
Decision Date: 11/15/17    Archive Date: 11/22/17

DOCKET NO.  14-01 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In November 2016 the Veteran testified before the undersigned Veteran's Law Judge (VLJ).  A transcript of the hearing has been associated with the record.

The issue of entitlement to a TDIU was raised on the record before the undersigned VLJ at the November 2016 hearing.  Thus, the issues before the Board are as noted on the title page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain new VA examination to assess the Veteran's PTSD.  The Veteran was afforded a VA examination in December 2011 for PTSD but the evidence indicates that the condition may have worsened.  The Veteran testified that the condition had worsened since that examination and there is a private medical opinion dated after that examination that characterizes the Veteran's PTSD symptoms as rendering the Veteran "100 percent disabled."  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

Finally, at the November 2016 hearing, the Veteran testified that he receives ongoing treatment from the VA.  The claims file indicates that the most recent VA treatment records end in August 2011.  Therefore, the claims file should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

The Veteran testified that he retired in 1997 because of "too much pressure."  

As the outcome of the remand on the PTSD claim may impact the claim for TDIU, the issues are inextricably intertwined.  Therefore, the issue of TDIU is remanded pending adjudication of the inextricably intertwined issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

On remand, the Veteran should be asked to complete a VA Form 21-8940, Application for TDIU. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VA Form 21-8940 and request that he supply the requisite information.  Then take any further development of the TDIU claim deemed necessary.  

2.  Obtain and associate with the record all VA medical treatment records regarding the Veteran that are dated subsequent to August 2011.

3.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected PTSD.  Copies of all pertinent records should be forwarded to the examiner for review.  All indicated testing should be carried out and the results recited in the examination report.

The examiners is requested to delineate all symptomatology associated with, and the current severity of the PTSD.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

The examiner should also assess the Veteran's occupational impairment, if any.  Specifically, the examiner is asked to comment as to the functional impairment or limitations imposed by his service-connected PTSD.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Following any other development deemed necessary, re-adjudicate the Veteran's claims, to include entitlement to TDIU.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




